



THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN,


NONQUALIFIED STOCK OPTION GRANT – TERMS AND CONDITIONS
SECTION 16 OFFICER (NON-U.S.)


1.
These Terms and Conditions, including the attached Appendix, form part of your
Stock Option Agreement (the “Agreement”) pursuant to which you have been granted
a Nonqualified Stock Option (“Stock Option”) under The Western Union Company
2015 Long-Term Incentive Plan (the “Plan”). A copy of the Plan is enclosed for
your convenience. The terms of the Plan are hereby incorporated in this
Agreement by reference and made a part hereof. Any capitalized terms used in
this Agreement that are not defined herein shall have the meaning set forth in
the Plan.

2.
The number of common shares of The Western Union Company (the “Company”) subject
to the Stock Option, the grant date of the Stock Option and the option exercise
price are all specified in the attached Award Notice (which forms part of the
Agreement).

3.
Subject to the other provisions of this Agreement and the terms of the Plan, you
will “vest” in, or have the right to exercise, this Stock Option as follows:

(a)
On or after the first anniversary and until the tenth anniversary of the grant
date, you may exercise this Stock Option for up to one-fourth (25%) of the total
number of shares covered hereby;

(b)
On or after the second anniversary and until the tenth anniversary of the grant
date, you may exercise this Stock Option for up to one-half (50%) of the total
number of shares covered hereby;

(c)
On or after the third anniversary and until the tenth anniversary of the grant
date, you may exercise this Stock Option for up to three-fourths (75%) of the
total number of shares covered hereby;

(d)
On or after the fourth anniversary and until the tenth anniversary of the grant
date, you may exercise this Stock Option with respect to the total number of
shares covered hereby;

(e)
No part of this Stock Option may be exercised after the tenth anniversary of the
grant date listed in the Award Notice; and

(f)
If you are an eligible participant in the Company’s Severance/Change in Control
Policy (Executive Committee Level) at the time of a Change in Control and your
employment with the Company, a Subsidiary or an Affiliate terminates for an
eligible reason under such policy during the 24-month period commencing on the
effective date of the Change in Control, then this Stock Option shall
immediately become fully vested and exercisable effective on the date of your
termination and may thereafter be exercised by you (or your legal representative
or similar person) until the end of your severance period under such Policy or,
if earlier, the expiration date of the term of this Stock Option.

This option may not be exercised for a fraction of a common share of the
Company.
Notwithstanding the foregoing provisions in this paragraph 3, you will forfeit
all rights to this Stock Option unless you accept these Terms and Conditions
either through on-line electronic acceptance (if permitted by the Company) or by
signing and returning to the Company a copy of these Terms and Conditions on or
before the 90th day following the grant date listed in the Award Notice. Signed
copies of these Terms and Conditions should be sent to the attention of: Western
Union Stock Plan Administration, 12500 E. Belford Avenue, M21B2, Englewood,
Colorado 80112. In addition, notwithstanding any other provision of the Plan or
this Agreement, you must execute and return to the Company or accept
electronically (if permitted by the Company) an updated restrictive covenant
agreement (and exhibits) if requested by the Company which may contain certain
noncompete, nonsolicitation and/or nondisclosure provisions. Failure to execute
or electronically accept such an agreement on or before the 90th day following
the Grant Date will cause this Stock Option to be forfeited and cancelled by the
Company without any payment to you.
4.
This Stock Option may not be exercised, in whole or in part, unless the
following conditions are met:

(a)
Legal counsel for the Company must be satisfied at the time of exercise that the
issuance of shares upon exercise will comply with applicable U.S. federal,
state, local and foreign laws.

(b)
You pay the exercise price as follows: (i) by giving notice to the Company or
its designee of the number of whole shares of Common Stock to be purchased and
by making payment therefor in full (or arranging for such payment to the
Company's satisfaction) either (A) in cash, (B) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company and to whom
you have submitted an irrevocable notice of exercise (i.e., also known as
“cashless exercise”) or (C)



1
Section 16 Officer (Non-U.S.)

--------------------------------------------------------------------------------





by a combination of (A) and (B), and (ii) by executing such documents as the
Company may reasonably request.
(c)
You must, at all times during the period beginning with the grant date of this
Stock Option and ending on the date of such exercise, have been employed by the
Company, a Subsidiary or an Affiliate or have been engaged in a period of
Related Employment, with certain exceptions noted below. Service on the Board
after receipt of a Stock Option shall not be considered a termination of
employment.

(d)
You have executed and returned to the Company or accepted electronically an
updated restrictive covenant agreement (and exhibits) if requested by the
Company which may contain certain noncompete, nonsolicitation and/or
nondisclosure provisions. While a court may sever any provision in the
restrictive covenant agreement, you agree by executing or electronically
accepting the restrictive covenant agreement that you will forfeit this Stock
Option, whether vested or not, if you do not abide by the restrictive covenant
agreement as written.

5.
Absent a period of Related Employment or service on the Board subsequent to the
grant date, if you terminate employment or cease providing services to the
Company, a Subsidiary or an Affiliate while holding this Stock Option, your
right to exercise the Stock Option and the time during which you may exercise
the Stock Option depends on the reason for your termination.

(a)
Disability. If your employment with or service to the Company, a Subsidiary or
an Affiliate terminates by reason of Disability, this Stock Option shall become
fully vested and exercisable and may thereafter be exercised by you (or your
legal representative or similar person) until the date which is one year after
the effective date of your termination of employment or service, or if earlier,
the expiration date of the term of this Stock Option.

(b)
Retirement. If your employment with or service to the Company, a Subsidiary or
an Affiliate terminates by reason of Retirement, this Stock Option, to the
extent not already vested, shall vest on a prorated basis on the effective date
of your termination of employment or service. Such prorated vesting shall be
calculated by multiplying the number of shares covered by the unvested portion
of this Stock Option by a fraction, the numerator of which is the number of days
that have elapsed between the grant date and the effective date of your
termination of employment or service and the denominator of which is the number
of days between the grant date and the fourth anniversary of the grant date. The
unvested portion of this Stock Option that does not become vested under such
calculation shall be forfeited effective on your termination date and shall be
canceled by the Company. The vested portion of this Stock Option, including any
portion that had previously become vested and the prorated portion that vests
effective on your termination date in accordance with the above calculation may
be exercised by you (or your legal representative or similar person) until the
earlier of (i) the date which is two years after the effective date of your
termination of employment or service or the last day of your severance period
under the Company’s Severance/Change in Control Policy (Executive Committee
Level) if you qualify for benefits under such policy in connection with your
termination, whichever is later, or (ii) the expiration date of the term of this
Stock Option. In administering the Plan, the Committee reserves the right to
treat your termination of employment due to Retirement the same as "Other
Termination" (as defined in this Agreement) in the event that application of the
immediately preceding sentence would be deemed to be impermissible age
discrimination under local law, as determined in the sole discretion of the
Committee.

(c)
Death. If your employment with or service to the Company, a Subsidiary or an
Affiliate terminates by reason of death, this Stock Option shall become fully
vested and exercisable and may thereafter be exercised by your executor,
administrator, legal representative, beneficiary or similar person until the
date which is one year after the date of death, or if earlier, the expiration
date of the term of this Stock Option.

(d)
Involuntary Termination Without Cause. Except to the extent paragraph 3(f)
applies, if your employment with or service to the Company, a Subsidiary or an
Affiliate is terminated involuntarily and without Cause and you are an eligible
participant in the Severance/Change in Control Policy applicable to members of
the Company’s Executive Committee, subject to the terms of such policy, the
unvested portion of this Stock Option shall vest on a prorated basis effective
on your termination date. Such prorated vesting shall be calculated by
multiplying the number of shares covered by the unvested portion of this Stock
Option by a fraction, the numerator of which is the number of days that have
elapsed between the grant date and the effective date of your termination of
employment or service and the denominator of which is the number of days between
the grant date and the fourth anniversary of the grant date. The unvested
portion of this Stock Option that does not become vested under such calculation
shall be forfeited effective on your termination date and shall be canceled by
the Company. The vested portion of this Stock Option, including any portion that
had previously become vested and the prorated portion that vests effective on
your termination date in accordance with the above calculation may be exercised
by you (or your legal representative or similar person) until the end of your
severance period under such Policy or, if earlier, the expiration date of the
term of this Stock Option. If your employment with or service to the Company, a
Subsidiary or an Affiliate is terminated involuntarily and without Cause and you
are not an eligible participant in the Severance/Change in Control Policy
applicable to members of the Company’s Executive Committee on the date of such
termination, this Stock Option shall cease to vest, and to the extent already
vested, may



Section 16 Officer (Non-U.S.) 2



--------------------------------------------------------------------------------





thereafter be exercised by you (or your legal representative or similar person)
until the date which is three months after such involuntary termination, or if
earlier, the expiration date of the term of this Stock Option. Notwithstanding
the foregoing, if, at the time of your termination of employment, you have
satisfied the applicable age or age and service requirement for “Retirement”
under the Plan, the provisions of paragraph 5(b) above, rather than this
paragraph 5(d), shall be applicable to this Stock Option if at such time the
provisions of paragraph 5(b) are more advantageous to you.
(e)
Termination for Cause. If your employment with or service to the Company, a
Subsidiary or an Affiliate is terminated for Cause, this Stock Option shall
cease to vest, and to the extent already vested, may thereafter be exercised by
you (or your legal representative or similar person) until the close of the New
York Stock Exchange (if open) on the date of your termination of employment or
service. If the New York Stock Exchange is closed at the time of your
termination of employment, this Stock Option shall be forfeited at the time your
employment is terminated and shall be canceled by the Company.

(f)
Other Termination. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates for any reason other than Disability,
Retirement, death, involuntary termination without Cause, or termination for
Cause, this Stock Option shall cease to vest, and to the extent already vested,
may thereafter be exercised by you (or your legal representative or similar
person) until the close of the New York Stock Exchange (if open) on the date
which is the thirtieth (30th) day following your termination of employment or
service, or if earlier, the expiration date of the term of this Stock Option. If
the New York Stock Exchange is closed on the thirtieth (30th) day following your
termination of employment or service, then your unexpired Stock Option may be
exercised until the close of the New York Stock Exchange on the next following
day on which the New York Stock Exchange is open, after which time this Stock
Option shall be forfeited and canceled by the Company.

(g)
Death Following Termination of Employment or Service. If you die during the
applicable Post-Termination Exercise Period, this Stock Option will be
exercisable only to the extent that the Stock Option is exercisable on the date
of your death and may thereafter be exercised by your executor, administrator,
legal representative, beneficiary or similar person until the date which is one
year after the date of your death, or if earlier, the expiration date of the
term of this Stock Option.

6.
Subject to any restrictions imposed by local law, so long as you continue to be
a member of the Executive Committee of the Company, you may transfer this Stock
Option to a Family Member or Family Entity without consideration; provided,
however, in the case of a transfer of this Stock Option to a limited liability
company or a partnership which is a Family Entity, such transfer may be for
consideration consisting solely of an entity interest in the limited liability
company or partnership to which the transfer is made. Any transfer of this Stock
Option shall be in a form acceptable to the Committee, shall be signed by you
and shall be effective only upon written acknowledgement by the Committee of its
receipt and acceptance of such notice. If this Stock Option is transferred to a
Family Member or Family Entity, the Stock Option may not thereafter be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of by such
Family Member or Family Entity except by will or the laws of descent and
distribution. The Committee has delegated its responsibilities under this
paragraph 6 to the Company’s General Counsel.

7.
The Company shall have the right to require, as of the grant, vesting or
exercise of an option and the sale of any shares of stock received upon exercise
of an option, that you (or any person acting under Paragraph 5 above):

(a)
Pay to the Company or its designee, upon its demand, such amount as may be
requested for the purpose of satisfying its obligation or the obligation of any
of its Subsidiaries or Affiliates or other person to withhold U.S. federal,
state, local or foreign income, employment or other taxes incurred by reason of
the shares. You may satisfy your obligation to pay such amounts by authorizing
the Company to withhold from your wages or other cash compensation, from
proceeds from the sale of shares or from the shares purchased by you pursuant to
the exercise shares having a fair market value on the date of exercise equal to
the withholding amount. If the amount requested for the purpose of satisfying
the withholding obligation is not paid, the Company may refuse to allow you to
exercise the option; and

(b)
Provide the Company with any forms, documents or other information reasonably
required by the Company in connection with the grant.

(c)
Regardless of any action the Company or my employer (the “Employer”) takes with
respect to any or all income tax (including foreign, federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
items related to my participation in the Plan and legally applicable to me
(“Tax-Related Items”), I acknowledge that the ultimate liability for all
Tax-Related Items legally due by me is and remains my responsibility and may
exceed the amount actually withheld by the Company and/or the Employer. I
further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Stock Options, including the grant of the
Stock Options, the exercise



Section 16 Officer (Non-U.S.) 3



--------------------------------------------------------------------------------





of the Stock Options, the receipt of an equivalent cash payment, the subsequent
sale of any shares of Common Stock acquired at exercise and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Stock Options to reduce or eliminate my liability for the
Tax-Related Items.
(d)
Prior to any relevant taxable or tax withholding event (“Tax Date”), as
applicable, I will pay or make adequate arrangements satisfactory to the Company
and/or Employer to satisfy all Tax-Related Items. In this regard, I authorize
the Company and/or the Employer or their respective agents, at their discretion,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (A) accept a cash payment in U.S. dollars in the
amount of the Tax-Related Items, (B) withhold whole shares of Common Stock which
would otherwise be delivered to me having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash from my wages or
other cash compensation which would otherwise be payable to me by the Company or
the Employer or from any equivalent cash payment received upon exercise of the
Stock Options, equal to the amount necessary to satisfy any such obligation, (C)
withhold from proceeds of the sale of shares of Common Stock acquired upon
issuance of the Stock Options either through a voluntary sale or through a
mandatory sale arranged by the Company (on my behalf pursuant to this
authorization), or (D) a cash payment to the Company by a broker-dealer
acceptable to the Company to whom I have submitted an irrevocable notice of
sale.

(e)
Finally, I shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of my participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue shares of Common Stock to me if I
fail to comply with my obligations in connection with the Tax-Related Items as
described herein.

8.
The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment shall adversely affect in a material manner any right of
yours under this Agreement without your written consent.

9.
Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on you and all persons claiming under or through you. By
accepting this grant or other benefit under the Plan, you and each person
claiming under or through you shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
by the Company, the Board or the Committee or its delegates.

10.
The validity, construction, interpretation, administration and effect of the
Plan, and of its rules and regulations, and rights relating to the Plan and to
this Agreement, shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware. If you have received this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

11.
In accepting the grant, you acknowledge that: (i) the Plan is discretionary in
nature and it may be modified, suspended or terminated by the Company or the
Committee at any time; (ii) the grant of the Stock Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Stock Options, or benefits in lieu of options, even if options have
been granted repeatedly in the past; (iii) all decisions with respect to any
such future grants will be at the sole discretion of the Committee; (iv) your
participation in the Plan shall not create a right to further employment with
your Employer (“Employer”) and shall not interfere with the ability of your
Employer to terminate your employment relationship at any time with or without
cause; (v) your participation in the Plan is voluntary; (vi) the value of the
option is an extraordinary item of compensation which is outside the scope of
your employment contract, if any; (vii) the options are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (viii) in the event of involuntary termination of your employment,
your right to receive options under the Plan, if any, will terminate effective
as of the date that you are no longer actively employed regardless of any
reasonable notice period mandated under local law (including but not limited to
statutory law, regulatory law and/or common law) and the right to receive grants
of options will not continue during any required notice period; (ix) the options
have not been granted to you in consideration of your employment with your
Employer, but is purely a gratuity extended by the Company at its sole
discretion, and the option grant can in no event be understood or interpreted to
mean that the Company is your employer or that you have an employment
relationship with the



Section 16 Officer (Non-U.S.) 4



--------------------------------------------------------------------------------





Company; (x) the future value of the underlying shares is unknown and cannot be
predicted with certainty; (xi) if the underlying shares do not increase in
value, the options will have no value; and (xii) no claim or entitlement to
compensation or damages arises from termination of the options or diminution in
value of the options or shares purchased through exercise of the options and you
irrevocably release the Company and your Employer from any such claim that may
arise.
12.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, your Employer, the Company and the
Company’s Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
your Employer and/or the Company hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country, or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of stock acquired upon exercise of the option. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or withdraw the
consents herein by contacting in writing your local human resources
representative. You understand that withdrawal of consent may affect your
ability to exercise or realize benefits from the option.

13.
If any provision of this Agreement (including the Appendix) shall be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining provisions of this Agreement.

14.
You acknowledge that you have read the Company’s Clawback Policy. In
consideration of the grant of this Stock Option, you agree to abide by the
Company’s Clawback Policy as it may be amended from time to time, and any
determinations of the Board pursuant to the Clawback Policy. Without limiting
the foregoing, and notwithstanding any provision of this Agreement to the
contrary, if the Board determines that any Incentive Compensation (as defined in
the Company’s Clawback Policy) received by or paid to you resulted from any
financial result or performance metric that was impacted by your misconduct or
fraud and that compensation should be recovered from you (such amount being
recovered, the “Clawbacked Compensation”), then upon such determination, the
Board may recover such Clawbacked Compensation by (a) cancelling all or any
portion of this Stock Option (the “Clawbacked Portion”) and, in such case, you
shall cease to be entitled to exercise the Clawbacked Portion of this Stock
Option and the Clawbacked Portion of this Stock Option shall automatically and
without further action of the Company be cancelled, (b) requiring you to deliver
to the Company shares of Common Stock acquired upon the exercise of this Stock
Option (to the extent held by you), (c) requiring you to repay to the Company
any profit resulting from the sale of shares of Common Stock acquired upon the
exercise of this Stock Option or (d) any combination of the remedies set forth
in clauses (a), (b) or (c). The foregoing remedies are in addition to and
separate from any other relief available to the Company due to your misconduct
or fraud. Any determination by the Board with respect to the foregoing shall be
final, conclusive and binding upon you and all persons claiming through you.

15.
The validity, construction, interpretation, administration and effect of the
Plan and this Agreement (including the Appendix) shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware, as
provided in the Plan. For purposes of litigating any dispute that arises
directly or indirectly under the Stock Option or the Agreement (including the
Appendix), the parties hereby submit to and consent to the jurisdiction of the
State of Colorado, and agree that such litigation shall be conducted in the
courts of Douglas County, or the federal courts for the United States for the
District of Colorado, where this grant is made and/or to be performed.

16.
If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

17.
The Company may, in its sole discretion, decide to deliver any documents related
to the Stock Option granted under and participation in the Plan or future
options that may be granted under the Plan by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such



Section 16 Officer (Non-U.S.) 5



--------------------------------------------------------------------------------





documents by electronic delivery and, if requested, to agree to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company.
18.
Notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in the Appendix for your
country. The Appendix constitutes part of this Award Agreement.

19.
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with any applicable law or facilitate the
administration of the Plan. You agree to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing. Furthermore, you
acknowledge that the laws of the country in which you are working at the time of
grant, exercise or the sale of shares of Common Stock received pursuant to this
Award (including any rules or regulations governing securities, foreign
exchange, tax, labor, or other matters) may subject you to additional procedural
or regulatory requirements that you is and will be solely responsible for and
must fulfill.



I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:


 
Signature:_______________________________




Printed Name: ______________________
Date: ________________________________
 







Section 16 Officer (Non-U.S.) 6



--------------------------------------------------------------------------------





APPENDIX


THE WESTERN UNION COMPANY
2015 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


ADDITIONAL TERMS AND PROVISIONS
FOR SECTION 16 OFFICER (NON-U.S.)




Terms and Conditions


This Appendix includes special terms and conditions applicable to you if you
reside in one of the countries listed below. These terms and conditions are in
addition to or, if so indicated, in place of, the terms and conditions set forth
in the Agreement. Unless otherwise provided below, capitalized terms used but
not defined herein shall have the same meanings assigned to them in the Plan and
the Agreement.


Notifications


This Appendix also includes country-specific information of which you should be
aware with respect to your participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of February 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that you do not rely on
the information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you exercise the Stock Option or sell shares of
Common Stock acquired under the Plan.


In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, please note that if you are a citizen or resident of a country other
than the country in which you are currently working, or transfer employment
after grant, the information contained in this Appendix may not be applicable to
you.




AUSTRIA


Notifications


Consumer Protection Notification. If the provisions of the Austrian Consumer
Protection Act (the “Act”) are applicable to the Agreement and the Plan, you may
be entitled to revoke your acceptance of the Agreement under the conditions
listed below:


(i)
If you accept the Agreement outside the business premises of the Company, you
may be entitled to revoke your acceptance of the Agreement, provided the
revocation is made within one week after you accept the Agreement.



(ii)
The revocation must be in written form to be valid. It is sufficient if you
return the Agreement to the Company or the Company’s representative with
language which can be understood as your refusal to conclude or honor the
Agreement, provided the revocation is sent within the period set forth above.



Exchange Control Information. If you hold shares of Company stock outside of
Austria, you must submit a report to the Austrian National Bank. An exemption
applies if the value of the shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The annual reporting date
is as of December 31 and the deadline for filing the annual report is January 31
of the following year.
When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €3,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the fifteenth
day of the following month.










Section 16 Officer (Non-U.S.) 7

